            Case 1:19-cv-03354-VM Document 70 Filed 02/24/21 Page 1 of 4


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 OKLAHOMA POLICE PENSION FUND
 AND RETIREMENT SYSTEM, Individually
 and on Behalf of All Others Similarly Situated,

         Plaintiff,                                 Case No. 1:19-cv-03354-VM

    v.

 TELIGENT, INC. and JASON GRENFELL-
 GARDNER,

         Defendants.



   JOINT STIPULATION AND [PROPOSED] ORDER REQUESTING EXTENSION
     FOR SUBSTANTIAL COMPLETION OF DOCUMENT DISCOVERY AND
                         SUBSEQUENT DATES

         Lead Plaintiff Oklahoma Police Pension Fund and Retirement System (“Lead Plaintiff” or

“Oklahoma Police”) and Defendants Teligent, Inc. and Jason Grenfell-Gardner (“Defendants”)

hereby stipulate and agree as follows:

         WHEREAS, pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, and the Court’s

Order dated June 17, 2020 (ECF No. 46), counsel for the parties submitted a Joint 26(f) Report

and Proposed Case Management Plan on July 7, 2020 (ECF. No. 49), which this Court entered on

July 7, 2020 (ECF No. 50);

         WHEREAS, as required, the Case Management Plan provided a Proposed Pre-trial Case

Schedule (the “Case Schedule”);

         WHEREAS, the Case Schedule called for the Parties to address class certification prior to

the completion of certain merits issues (ECF Nos. 56-58);
          Case 1:19-cv-03354-VM Document 70 Filed 02/24/21 Page 2 of 4



       WHEREAS, in December 2020 and January 2021, in order to facilitate the completion of

discovery related to class certification, including from a third party, the Parties sought and the

Court granted an extension of the class certification schedule, which had the effect of extending

that schedule by approximately three-and-one-half months, such that the Motion for Class

Certification will be fully briefed on June 11, 2021 (ECF No. 69);

       WHEREAS, though the Parties have made diligent progress on merits discovery, given

that pursuant to the Case Schedule they have focused considerable attention on class certification,

additional time is required for merits productions and the completion of fact discovery, along with

the subsequent events predicated thereon;

       WHEREAS, the Parties have met and conferred, and agreed on a schedule that will allow

for the orderly completion of fact discovery and the subsequent pre-trial events, which extends the

schedule by the same cadence as certification was extended, that is approximately three-and-one-

half months;

       NOW, THEREFORE, the undersigned parties, through their attorneys and subject to the

Court’s approval, stipulate and agree to the following new dates:


EVENT                                                 OLD DATES             NEW DATES
Substantial Completion of Document Discovery          February 17, 2021     May 24, 2021
*Interrogatories                                      August 13, 2021       November 17, 2021
Fact Discovery Deadline                               September 24, 2021    January 5, 2022
Expert Disclosures (if any)                           November 5, 2021      February 4, 2022
Rebuttal Expert Disclosures (if any)                  December 10, 2021     March 16, 2022
*Expert Depositions (if any)                          January 21, 2022      April 15, 2022
Summary Judgment and Daubert Motions                  April 1, 2022         July 15, 2022
         Case 1:19-cv-03354-VM Document 70 Filed 02/24/21 Page 3 of 4



      IT IS SO STIPULATED AND AGREED to this 24th day of February, 2021.




 SCOTT + SCOTT                               MINTZ, LEVIN, COHN, FERRIS,
 ATTORNEYS AT LAW LLP                        GLOVSKY & POPEO, P.C.


 s/ Max R. Schwartz                          s/ Jacob H. Hupart
 Max R. Schwartz                             Douglas P. Baumstein
 Jeffrey P. Jacobson                         Jacob H. Hupart
 The Helmsley Building                       Chrysler Center
 230 Park Avenue, 17th Floor                 666 Third Avenue
 New York, New York 10169                    New York, New York 10017
 (212) 223-6444                              (212) 935-3000
 mschwartz@scott-scott.com                   dbaumstein@mintz.com
 jjacobson@scott-scott.com                   jhhupart@mintz.com

 Counsel for Lead Plaintiff Oklahoma         Counsel for Teligent, Inc. and
 Police Pension Fund and Retirement System   Jason Grenfell-Gardner




                                               IT IS SO ORDERED:



                                               __________________________________
                                               Honorable Victor Marrero
                                               United States District Judge

Dated: February     , 2021
           Case 1:19-cv-03354-VM Document 70 Filed 02/24/21 Page 4 of 4

                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 24, 2021, I caused the foregoing to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will automatically provide notice to

all counsel of record.




                                                              s/ Jacob H. Hupart
                                                              Jacob H. Hupart
